        3:21-cv-02104-MGL            Date Filed 07/14/21    Entry Number 1      Page 1 of 4




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  RICHLAND DIVISION


 Veronica Townsend,                               )
                                                  )                 Civil Action No.:    3:21-cv-02104-MGL
                        Plaintiff,                )
                                                  )
         vs.                                      )            NOTICE OF REMOVAL
                                                  )
 Columbia Sussex Corporation,                     )
                                                  )
                        Defendant.                )
                                                  )

        Defendants Columbia Properties Columbia LLC and Columbia Sussex Management LLC

(the real parties in interest), on behalf of themselves and Defendant Columbia Sussex Corporation

(“Defendants”), through its counsel Christian Stegmaier and Kelsey J. Brudvig of Collins & Lacy,

P.C., file this Notice of Removal in the above-captioned case to the United States District Court

for the District of South Carolina, Richland Division, pursuant to 28 U.S.C. §§ 1332, 1441, and

1446.

        Defendants would respectfully show unto this Honorable Court:

1.      The above-entitled action was brought in the Richland County Court of Common Pleas by

        Plaintiff to recover from Defendants a judgment for actual and punitive damages for

        injuries that could be characterized as substantial, together with the cost and fees of this

        action. By virtue of these allegations, Defendants aver the jurisdictional threshold has been

        satisfied.

2.      Plaintiff’s Complaint is silent as to the amount in controversy. Although the Complaint

        does not specify the amount of damages sustained or pray for a specific sum, Plaintiff

        alleges that “as a direct and proximate cause” of the incident alleged in her Complaint,



                                              Page 1 of 4
     3:21-cv-02104-MGL         Date Filed 07/14/21      Entry Number 1        Page 2 of 4




     “Plaintiff … was greatly and severely injured in or about her person, to specifically include,

     but not limited to, her back; was rendered sick, sore, disabled, bruised and shocked thereby

     and continues so to be; that all such injuries have caused Plaintiff extreme and excruciating

     pain continuously to this date and the Plaintiff will continue to suffer such pain in the

     future.” (Compl. at ¶ 12). Plaintiff also claims that “as a direct and proximate cause” of the

     incident alleged in her Complaint, “Plaintiff was confined to the care and treatment of

     skilled practitioners of the healing arts and nurses; is presently being treated by such

     persons and will continue to receive treatment from them in the future; has expended large

     sums of money for such treatment and will be obligated to expend even more money in the

     future for such care and treatment; was deprived of gains, profits, salaries, pleasures and

     advantages and earning capacity and ability which the Plaintiff would have otherwise

     derived and acquired had it not been for the accident; has been put to great expense for

     medicine, drugs and medical attention; has expended large sums of money for

     transportation and will continue to have such expenses in the future and has been

     permanently impaired as a result of the accident.” (Compl. at ¶ 13). Moreover, counsel to

     Defendants have consulted with Plaintiff’s counsel regarding stipulation of damages less

     than the jurisdictional threshold; Plaintiff’s counsel advised that Plaintiff cannot stipulate

     to such damages. Based upon the above, Defendants submit there is sufficient evidence

     that the amount in controversy exceeds the jurisdictional threshold for removal.

3.   This action was commenced by the service of a Summons and Complaint against

     Defendants, which was received by Defendants’ agent via process server on June 14, 2021.

     The deadline to remove this matter is July 14, 2021.




                                          Page 2 of 4
      3:21-cv-02104-MGL           Date Filed 07/14/21      Entry Number 1        Page 3 of 4




4.     Defendant Columbia Sussex Management, LLC (the real party in interest) is a limited

       liability corporation organized and existing under the laws of the State of Kentucky and

       maintains servants, agents, and employees in, and doing business in Richland County,

       South Carolina. The members of Columbia Sussex Management, LLC are citizens and

       residents of a state other than South Carolina.

5.     Defendant Columbia Properties Columbia LLC (the real party in interest) is a limited

       liability corporation organized and existing under the laws of the State of Delaware and

       maintains servants, agents, and employees in, and doing business in Richland County,

       South Carolina. The members of Columbia Properties Columbia LLC are citizens and

       residents of a state other than South Carolina.

6.     Plaintiff is a citizen and resident of Florence County, South Carolina.

7.     Defendants file herewith copies of all process, pleadings, and order served upon them in

       this action as part of this notice.

8.     Defendants will file a copy of this Notice of Removal with the Clerk of Court for Richland

       County, South Carolina, and will serve a copy upon counsel for Plaintiff.

       WHEREFORE, Defendants Columbia Properties Columbia LLC and Columbia Sussex

Management LLC (the real parties in interest), on behalf of themselves and Defendant Columbia

Sussex Corporation, prays this Honorable Court accept this Notice of Removal that is being filed

and that this Honorable Court take jurisdiction of the above-entitled case and all further

proceedings in said cause in the Court of Common Pleas, County of Richland, State of South

Carolina be stayed.




                               [SIGNATURE PAGE TO FOLLOW]

                                             Page 3 of 4
      3:21-cv-02104-MGL    Date Filed 07/14/21    Entry Number 1   Page 4 of 4




                                             Respectfully submitted,
                                             COLLINS & LACY, P.C.



                                     By:     s/Kelsey J. Brudvig______
                                             CHRISTIAN STEGMAIER
                                             Bar Number: 68648
                                             cstegmaier@collinsandlacy.com
                                             KELSEY J. BRUDVIG
                                             Bar Number: 101680
                                             kbrudvig@collinsandlacy.com
                                             Post Office Box 12487
                                             Columbia, SC 29211
                                             803.256.2660 (voice)
                                             803.771.4484 (fax)

                                             ATTORNEYS FOR DEFENDANT
                                             COLUMBIA SUSSEX CORPORATION

                                             NOTICE OF REMOVAL


July 14, 2021
Columbia, South Carolina




                                    Page 4 of 4
